Citation Nr: 0314726	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-39 962	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

THE ISSUE

What evaluation is warranted for lumbar degenerative joint 
disease (DJD) and an L4-5 bulging disc from December 14, 
1992?


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to June 
1967, and on inactive duty for training from December 11, 
1992 to December 13, 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In April 1997, the Board remanded the case for 
further development.  In June 2002, the Board undertook 
additional development in this case pursuant to 38 C.F.R. 
§ 19.9 (a)(2) (2002).  


REMAND

The evidence of record indicates that the veteran receives 
ongoing VA treatment.  The most recent treatment records are 
dated in September 2002.  Subsequent treatment records may be 
pertinent to the veteran's claim, and they should be secured.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. 
§ 5103A (West 2002).

Although the veteran was provided orthopedic and neurological 
examinations in compliance with Board development, the 
findings and conclusions of these two VA examiners are 
conflicting.  Specifically, the orthopedist found evidence of 
neurological disability, while the neurologist found no such 
disability.  The Board is unable to resolve the claim based 
on the medical evidence of record and finds that new 
orthopedic and neurological examinations are required to 
resolve the conflicting information, and to provide a clear 
picture of the veteran's current low back disability.  The 
Board further finds that these examinations are incomplete 
because they fail to address the new rating criteria which 
were published by VA shortly before the examinations in 
question were conducted, but which were not discussed in the 
respective reports. 

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in San Juan, Puerto Rico, 
and the VA Outpatient Clinic, in Ponce, 
Puerto Rico, dated from September 2002 to 
the present.

2.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded orthopedic and neurological 
examinations by examiners who have not 
previously examined him, to determine the 
nature and extent of disability from his 
low back DJD with an L4-L5 bulging disc.  
All necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to the service-connected disability.  The 
claims file must be made available to and 
reviewed by the physicians prior to the 
examinations.  

The orthopedist must identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the veteran's low back 
disorder.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the 
service-connected disability should be 
specifically assessed.  The examiner must 
also express an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups.  If 
feasible, express any additional 
limitation in terms of range of motion 
lost during flare-ups.  If not feasible, 
the examiner should so state.  

In evaluating the low back disorder both 
examiners must comment on any evidence of 
an intervertebral disc syndrome.  
Comments should include identifying all 
chronic orthopedic and neurological 
manifestations, the severity of such 
manifestations, as well as the number and 
duration of any incapacitating episodes 
during the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to an 
intervertebral disc syndrome which 
requires physician care and physician 
prescribed bed rest. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim for 
an increased evaluation for DJD of the 
lumbar spine with bulging disc at L4-L5, 
to include consideration of the revised 
regulations pertaining to intervertebral 
disc syndrome.  If the issue remains 
denied, a supplemental statement of the 
case addressing both revised and prior 
applicable regulations must be provided 
to the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




